Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to the application filed 03/28/2022. Claims 1-17 are currently pending in the application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-2 and 12-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being obvious over claims 9-14 of U.S. Patent 11/288,976.
US Patent 11/288,976
Application 17/706,370
Claim 9: A method for teaching a plurality of users a foreign language, the method comprising steps of: providing a server connected to a network and accessible to a plurality of client devices through the network; providing a database accessible to the server, the database comprising a plurality of sentences in the foreign language, each sentence comprises a plurality of words; receiving from a client device associated with a first user a first request for recommended pictures to be shown on a computer generated first flashcard for a first word in a first sentence; identifying in response to the first request a first group of recommended pictures, the first group of recommended pictures identifying pictures previously selected by other users for the first word in a context of the first sentence; sending from the server to the client device, in response to the first request, recommended picture information comprising the first group of recommended pictures; receiving from the client device a selected picture message identifying a selected picture for the first word in the first sentence; storing information about the first flashcard including picture information for the selected picture; receiving from the client device a flashcard review request from the first user; and sending, in response to the flashcard review request, flashcard data extracted from the database, the flashcard data including a particular sentence, an identification of a particular word in the particular sentence, and the picture information for the selected picture for the particular word in the particular sentence, the flashcard data usable by the client device to display a flashcard for the particular sentence, the particular word in the particular sentence, and the selected picture for the particular word in the particular sentence.

Claim 10: generating in response to the first request an image search query for the first word, the query comprising one of the word and a root word associated with the first word if the abstract flag for the first word is not set, the query otherwise comprising at least one other word in the first sentence; issuing the query to an image search engine; receiving image search results from the image search engine; selecting a second group of recommended pictures, the second group of recommended pictures identifying at least one picture from the image search results; and the recommended picture information further comprising the second group of recommended pictures.

Claim 14: initiating at the client device a flashcard creation process; displaying on a display of the client device a list of words for which flashcards can be generated; receiving through a user interface of the client device an input from the first user selecting a word from the list of words, the selected word being the first word; displaying on the display at least one sentence containing the first word; receiving through the user interface a selection of the first sentence; sending the first request from the client device to the server; receiving at the client device the recommended picture information from the server; displaying on the display at least some of the pictures identified in the recommended picture information; and receiving through the user interface an identification of the selected picture; and sending the selected picture message to the server.
Claim 1: A method for teaching a foreign language using a client computing device having a display and a user input, the method executed by processing components of the client computing device and comprising steps of: 









































initiating a flashcard creation process for a first flashcard; receiving through the user input a selection of a study word in the foreign language; displaying a first study sentence in the foreign language containing the study word and for which a flashcard is to be generated; building a search query by (i) receiving through the user input the selection of a first word in the displayed first study sentence, and (ii) adding the first word to the search query; sending the search query to a remote server over a network; receiving from the remote server a plurality of URLs identifying corresponding search images accessible on the network and identified based on the sent search query; displaying the plurality of search images; receiving through the input the selection of one of the plurality of search images identifying a selected image to associate with the first flashcard for the study word and the first study sentence; and sending to the remote server a selected picture message specifying the selected image for the first flashcard.




Claim 9: A method for teaching a plurality of users a foreign language, the method comprising steps of: providing a server connected to a network and accessible to a plurality of client devices through the network; providing a database accessible to the server, the database comprising a plurality of sentences in the foreign language, each sentence comprises a plurality of words; receiving from a client device associated with a first user a first request for recommended pictures to be shown on a computer generated first flashcard for a first word in a first sentence; identifying in response to the first request a first group of recommended pictures, the first group of recommended pictures identifying pictures previously selected by other users for the first word in a context of the first sentence; sending from the server to the client device, in response to the first request, recommended picture information comprising the first group of recommended pictures; receiving from the client device a selected picture message identifying a selected picture for the first word in the first sentence; storing information about the first flashcard including picture information for the selected picture; receiving from the client device a flashcard review request from the first user; and sending, in response to the flashcard review request, flashcard data extracted from the database, the flashcard data including a particular sentence, an identification of a particular word in the particular sentence, and the picture information for the selected picture for the particular word in the particular sentence, the flashcard data usable by the client device to display a flashcard for the particular sentence, the particular word in the particular sentence, and the selected picture for the particular word in the particular sentence.

Claim 10: generating in response to the first request an image search query for the first word, the query comprising one of the word and a root word associated with the first word if the abstract flag for the first word is not set, the query otherwise comprising at least one other word in the first sentence; issuing the query to an image search engine; receiving image search results from the image search engine; selecting a second group of recommended pictures, the second group of recommended pictures identifying at least one picture from the image search results; and the recommended picture information further comprising the second group of recommended pictures.

Claim 12: the database further comprising: a plurality of Sentence Objects each specifying a particular one of the plurality of sentences; a plurality of Sentence_Words Objects, each Sentence_Words Object linked to a particular one of the plurality of sentences and identifying a specific word in the linked sentence and for the specific word an order position in the sentence, an associated root word and the abstract flag; a plurality of Images Objects each containing a URL for a specific picture; a plurality of User_Selected_Images Objects, each User_Selected_Images Object linked to a particular Images Object and associated with a specific one of the plurality of users; and a plurality of Flashcards objects each associated with a particular flashcard for a particular user; the step of storing information about the first flashcard comprising the steps of: storing in a first Flashcards Object associated with the first user a link to a Sentence_Words Object for the first word; and storing in a first User_Selected_Images Object associated with the first user a link to the Sentence_Words Object for the first word and a link a particular Images Objects containing the URL for the selected picture.

Claim 13: wherein the picture information comprises a URL.

Claim 14: initiating at the client device a flashcard creation process; displaying on a display of the client device a list of words for which flashcards can be generated; receiving through a user interface of the client device an input from the first user selecting a word from the list of words, the selected word being the first word; displaying on the display at least one sentence containing the first word; receiving through the user interface a selection of the first sentence; sending the first request from the client device to the server; receiving at the client device the recommended picture information from the server; displaying on the display at least some of the pictures identified in the recommended picture information; and receiving through the user interface an identification of the selected picture; and sending the selected picture message to the server.
Claim 12: A method for teaching a language using a client computing device having a display and a user input, the method executed by processing components of the client computing device and comprising steps of:









































initiating a flashcard creation process for a flashcard; receiving through the user input a selection of a first word in the language; displaying a first sentence in the language containing the first word and for which a flashcard is to be generated; building a search query by (i) receiving through the user input the selection of a second word in the displayed first sentence, and (ii) adding the second word to the search query; receiving a plurality of URLs identifying corresponding search images identified based on the search query; displaying the plurality of search images; and receiving through the input the selection of one of the plurality of search images identifying a selected image to associate with the first flashcard for the first word and the first sentence






	In regard to claims 2 and 13, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have incorporated the “repeating the building search query step for selections of additional words in the displayed first study sentence” feature within the teachings of US Patent 11/288,976 because it is well settled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” See In re Harza, 274 F.2d 669, 671 (1960).
Claims 3 and 14 are rejected on the ground of nonstatutory obviousness-type double patenting as being obvious over claims 9-14 of U.S. Patent 11/288,976 in view of KRIVOKON et al. (US 20180039638 A1) (KRIVOKON).
	In regard to claims 3 and 14, U.S. Patent 11/288,976 appears to be silent on but KRIVOKON, which relates to processing an image-based search suggestion for a search query (¶ 2), teaches or at least suggests before the building a search query step, steps of: sending to the remote server a request for recommended flashcard pictures for the first word in a context of the first study sentence; receiving from the remote server a plurality of URLs identifying corresponding recommended images accessible on the network; displaying the plurality of recommended images and an advanced search option; and receiving through the input a selection of the advanced search option (at least ¶ 11; ¶ 118). Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the teachings of U.S. Patent 11/288,976 to allow building an image-based search query as claimed in order to provide a user multiple options to build the image-based search query.
Claims 4-5 and 15-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being obvious over claims 9-14 of U.S. Patent 11/288,976 in view of Jeong (US 20110318723 A1).
	In regard to claims 4 and 15, U.S. Patent 11/288,976 appears to be silent on initiating a flashcard review process; sending a flashcard review request to the server; receiving flashcard data from the server, the flashcard data comprising first flashcard data including the first study sentence, the study word, and a URL for the selected picture; generating a flashcard using the first flashcard data; at least part of the first study sentence being on one of a front and back side of the flashcard image and the user's selected picture for the study word in the first sentence being on one of the front and back side of the flashcard; displaying the front side of the flashcard; and displaying the back side of the flashcard in response to the user input indicating the flashcard should be flipped. Nonetheless, the concept and advantages of a flashcard review process that requires generating a flashcard using the first flashcard data; at least part of the first study material being on one of a front and back side of the flashcard image and the user's selected picture for the study word in the first study material being on one of the front and back side of the flashcard; displaying the front side of the flashcard; and displaying the back side of the flashcard in response to user input indicating the flashcard should be flipped were old and well known to one of ordinary skill in the art before the effective filing date of the invention, as evidenced by Jeong (at least ¶¶ 57-63; ¶¶ 70-73 and ¶¶ 88-89). Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the teachings of U.S. Patent 11/288,976 to allow initiating a flashcard review process as claimed in order to provide a user multiple options to build the image-based search query.
	In regard to claims 5 and 16, the method of claim 4 further comprising: wherein the flashcard data further comprises second flashcard data, the second flashcard data including the study word and a second study sentence containing the study word; the step of generating a flashcard comprising: generating the front side of the flashcard including the study word generating a first back side of the flashcard using first flashcard data; and generating a second back side of the flashcard using second flashcard data; the step of displaying the back side of the flashcard comprising displaying the first back of the flashcard and the second back side of the flashcard in an integrated display, appears to be no more than the process of repeating a plurality of steps for each item in a series of items. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the method of claim 4 of U.S. Patent 11/288,976 in view of Jeong as claimed because it is well settled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” See In re Harza, 274 F.2d 669, 671 (1960).
Claims 6 and 17 are rejected on the ground of nonstatutory obviousness-type double patenting as being obvious over claims 9-14 of U.S. Patent 11/288,976 in view
of Ghatare (US 20170323576 A1).
	In regard to claims 6 and 17, U.S. Patent 11/288,976 appears to be silent on but teaches or at least suggests wherein the user input comprises a touchscreen input, the step of receiving through the user input the selection of the first word comprising detecting a user tap on the first word in the displayed first study sentence (Ghatare: at least ¶ 45: touchpad, a touchscreen). In the event the above interpretation is viewed as not being reasonable, tapping input were old and well known to one of ordinary skill in the art before the effective filing date of the invention. Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of U.S. Patent 11/288,976 by using the well-known tapping input feature of a touchpad/touchscreen so as to predictably yield an enhanced learning platform for increasing memory retention of definition of words that would facilitate user interactions using readily available features of the touchpad/touchscreen.
Claims 7-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being obvious over claims 9-14 of U.S. Patent 11/288,976 in view of Gray (US 20100216099 A1).
Claim 9: A method for teaching a plurality of users a foreign language, the method comprising steps of: providing a server connected to a network and accessible to a plurality of client devices through the network; providing a database accessible to the server, the database comprising a plurality of sentences in the foreign language, each sentence comprises a plurality of words; receiving from a client device associated with a first user a first request for recommended pictures to be shown on a computer generated first flashcard for a first word in a first sentence; identifying in response to the first request a first group of recommended pictures, the first group of recommended pictures identifying pictures previously selected by other users for the first word in a context of the first sentence; sending from the server to the client device, in response to the first request, recommended picture information comprising the first group of recommended pictures; receiving from the client device a selected picture message identifying a selected picture for the first word in the first sentence; storing information about the first flashcard including picture information for the selected picture; receiving from the client device a flashcard review request from the first user; and sending, in response to the flashcard review request, flashcard data extracted from the database, the flashcard data including a particular sentence, an identification of a particular word in the particular sentence, and the picture information for the selected picture for the particular word in the particular sentence, the flashcard data usable by the client device to display a flashcard for the particular sentence, the particular word in the particular sentence, and the selected picture for the particular word in the particular sentence.
Claim 7: A method for teaching a foreign language using a client computing device having a display and a user input, the method executed by processing components of the computing device and comprising steps of:






accessing flashcard data defining a plurality of flashcards, each defined flashcard having associated front side content comprising a respective study word and rear side content related to the respective study word; the plurality of flashcards including a set of related flashcards for a first study word, each flashcard in the set having frontside content comprising the first study word, each flashcard in the set having respective rear side content;  displaying a front side of one of the flashcards in the set, displayed content including the first study word; receiving user input indicating the displayed flashcard should be flipped; and in response to the user input displaying a rear side comprising combined rear side content from at least two flashcards in the set. 






	US Patent 11/288,976 appears to be silent on in response to the user input displaying a rear side comprising combined rear side content from at least two flashcards in the set. Nonetheless, the concept and advantages of combining content were old and well known to one of ordinary skill in the art before the effective filing date of the invention, as evidenced by Gray (at least ¶ 45: the vowel cards 12 and consonant cards 20 may be used in combination for language instruction by selecting one vowel card 12 and one consonant card 20. The selected cards can then be combined together). Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have incorporated the card content combination feature of Gray within the teachings of US Patent 11/288,976 so that in response to the user input displaying a rear side comprising combined rear side content from at least two flashcards in the set in order to allow combining cards to achieve the desired language instruction.
	In claim 8, wherein the combined rear side content comprises rear side content from all of the flashcards in the set amounts to an obvious variation of US Patent 11/288,976 in view of Gray to one of ordinary skill in the art before the effective filing date of the invention based on desired information to be displayed.
	In claim 9, wherein the step of displaying a rear side comprises displaying combined rear side content as a vertical or horizontal linear arrangement of rear sides for each of the at least two flashcards in the set amounts to an obvious variation of US Patent 11/288,976 in view of Gray to one of ordinary skill in the art before the effective filing date of the invention as this simply reflect a particular way of presenting known information.
	In claim 10, scrolling is a generic computer feature (scrolling up and down on any page with the scroll wheel of a mouse or using the vertical scroll bar on the right hand side of a document or webpage). Hence, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the teachings of US Patent 11/288,976 in view of Gray wherein the rear side is displayed in a scrollable format on the display because a person of ordinary skill has good reason to pursue the known options within his or her grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
	In claim 11, size variation (zooming in and out) is a generic computer feature. Hence, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the teachings of US Patent 11/288,976 in view of Gray wherein an apparent size of the displayed rear side is larger than an apparent size of the displayed front side because a person of ordinary skill has good reason to pursue the known options within his or her grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In independent claim 1, “the selection of a first word” lacks antecedent basis. 
In independent claims 1 and 12, the recitations of “the selection of one of the plurality of search images” and “the selection of one of the plurality of search images” lack antecedent basis.
	In view of the above rejections under 35 USC § 112(b), claims 1-6 and 12-17 are rejected as best understood.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 12-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ghatare (US 20170323576 A1) in view of KANG (US 20140108898 A1) and Vernon et al. (US 20110191328 A1) (Vernon).
Re claims 1 and 12:
	[Claim 1]  Ghatare teaches or at least suggests a method for teaching a foreign language using a client computing device having a display and a user input, the method executed by processing components of the client computing device (at least figure 1, computing device 102 and associated text; ¶ 1: software tools for assisting the learning process of vocabulary words) and comprising the steps of: initiating a flashcard creation process for a first flashcard (abstract: one or more tools for generation of a card for study of the word; ¶ 21: The card may have data generated with more than one mode if the user chooses to use more than one mode); receiving through the user input a selection of a study word in the foreign language (abstract: receives an input of a word that is to be learned by a user); displaying a first study sentence in the foreign language containing the study word and for which a flashcard is to be generated; building a search query by (i) receiving through the user input the selection of a first word in the displayed first study sentence, and (ii) adding the first word to the search query; and sending the search query to a remote server over a network (¶ 18:…vocabulary retention system 104 may send queries to and receive responses from a search engine 122 executing on the server machine 120. The search engine 122 may be, for example, the Google.RTM. search engine or any other search engine; ¶ 29:…if the word being learnt is "misanthropy," the phrase "etymology of misanthropy" will be entered into the search engine).
	Ghatare further teaches or at least suggests an image mode allowing the user to create an image to help the user remember the word by selecting an image from the device's photo library (at least ¶ 33). However, Ghatare appears to be silent on displaying the plurality of search images; receiving through the input the selection of one of the plurality of search images identifying a selected image to associate with the first flashcard for the study word and the first study sentence. KANG, which relates to a user terminal device for searching for and inserting an image directly into a document preparation window (¶ 3), teaches the above claimed feature is old and well-known to one of ordinary skill in the art before the effective filing date of the invention (at least ¶ 10; ¶ 16: search a server for an image corresponding to at least one text of the input text. The controller is further configured to control displaying of images searched for by the communication part, and to, when one of the searched images is selected, insert the selected image; figure 11 and associated text). Hence, when faced with the issue of allowing the user to create an image to help them remember the word, one would have looked to incorporate known techniques, such as the image search features of KANG within the teachings of Ghatare in order to predictably yield an enhanced learning platform for increasing memory retention of definition of words that would allow an image to be searched and inserted more easily when a user creates a card in the user terminal device.
	Ghatare in view of KANG appears to be silent on receiving from the remote server a plurality of URLs identifying corresponding search images accessible on the network and identified based on the sent search query; displaying the plurality of search images; receiving through the input a selection of one of the plurality of search images identifying a selected image to associate with a first flashcard for the study word and the first study sentence. However, Vernon teaches or at least suggests that the concept and advantages of using URLs as claimed were old and well-known to one of ordinary skill in the art before the effective filing date of the invention (at least ¶ 159: when an image appears on a web, storing the URL or a hyperlink reference to the image is preferable to storage of the image itself; ¶ 178: search results include an image URL and image size data for each search result that has an associated representative media item). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have allowed incorporating the image URL feature of Vernon within the teachings of Ghatare in view of KANG so as to allow retrieving the images referenced by the plurality of URLs (Vernon: ¶ 184) and sending to the server a selected picture message specifying the selected image for the first flashcard since using/storing the URL or a hyperlink reference to the image is preferable to storage of the image itself (Vernon: ¶ 159).
	[Claim 12]  Ghatare teaches or at least suggests a method for teaching a language using a client computing device having a display and a user input, the method executed by processing components of the client computing device (at least figure 1, computing device 102 and associated text; ¶ 1: software tools for assisting the learning process of vocabulary words) and comprising the steps of: initiating a flashcard creation process for a first flashcard (abstract: one or more tools for generation of a card for study of the word; ¶ 21: The card may have data generated with more than one mode if the user chooses to use more than one mode); receiving through the user input a selection of a first word in the language (abstract: receives an input of a word that is to be learned by a user); displaying a first study sentence in the language containing the study word and for which a flashcard is to be generated; building a search query by (i) receiving through the user input the selection of a second word in the displayed first sentence, and (ii) adding the second word to the search query (¶ 18:…vocabulary retention system 104 may send queries to and receive responses from a search engine 122 executing on the server machine 120. The search engine 122 may be, for example, the Google.RTM. search engine or any other search engine; ¶ 29:…if the word being learnt is "misanthropy," the phrase "etymology of misanthropy" will be entered into the search engine). Please note “etymology” is interpreted as the second selected and added to the search.
	Ghatare further teaches or at least suggests an image mode allowing the user to create an image to help the user remember the word by selecting an image from the device's photo library (at least ¶ 33). However, Ghatare appears to be silent on displaying the plurality of search images; receiving through the input the selection of one of the plurality of search images identifying a selected image to associate with the first flashcard for the study word and the first study sentence. KANG, which relates to a user terminal device for searching for and inserting an image directly into a document preparation window (¶ 3), teaches the above claimed feature is old and well-known to one of ordinary skill in the art before the effective filing date of the invention (at least ¶ 10; ¶ 16: search a server for an image corresponding to at least one text of the input text. The controller is further configured to control displaying of images searched for by the communication part, and to, when one of the searched images is selected, insert the selected image; figure 11 and associated text). Hence, when faced with the issue of allowing the user to create an image to help them remember the word, one would have looked to incorporate known techniques, such as the image search features of KANG within the teachings of Ghatare in order to predictably yield an enhanced learning platform for increasing memory retention of definition of words that would allow an image to be searched and inserted more easily when a user creates a card in the user terminal device.
	Ghatare in view of KANG appears to be silent on receiving a plurality of URLs identifying corresponding search images identified based on the search query. However, Vernon teaches or at least suggests that the concept and advantages of using URLs as claimed were old and well-known to one of ordinary skill in the art before the effective filing date of the invention (at least ¶ 159: when an image appears on a web, storing the URL or a hyperlink reference to the image is preferable to storage of the image itself; ¶ 178: search results include an image URL and image size data for each search result that has an associated representative media item). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have allowed incorporating the image URL feature of Vernon within the teachings of Ghatare in view of KANG so as to allow retrieving the images referenced by the plurality of URLs (Vernon: ¶ 184) and sending to the server a selected picture message specifying the selected image for the first flashcard since using/storing the URL or a hyperlink reference to the image is preferable to storage of the image itself (Vernon: ¶ 159).
Re claims 2 and 13:
	[Claims 2 and 13] Ghatare in view of KANG and Vernon appears to be silent on repeating the building search query step for selections of additional words in the displayed first study sentence. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have done so
because it is well settled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” See In re Harza, 274 F.2d 669, 671 (1960).
Re claims 6 and 17:
	[Claims 6 and 17] Ghatare in view of KANG and Vernon teaches or at least suggests wherein the user input comprises a touchscreen input, the step of receiving through the user input the selection of the first word comprising detecting a user tap on the first word in the displayed first study sentence (Ghatare: at least ¶ 45: touchpad, a touchscreen). In the event the above interpretation is viewed as not being reasonable, tapping input were old and well known to one of ordinary skill in the art before the effective filing date of the invention. Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of Ghatare in view of KANG and Vernon by using the well-known tapping input feature of a touchpad/touchscreen so as to predictably yield an enhanced learning platform for increasing memory retention of definition of words that would facilitate user interactions using readily available features of the touchpad/touchscreen.
Claims 3 and 14 area rejected under 35 U.S.C. 103 as being unpatentable over Ghatare in view of KANG and Vernon, as applied to claim 1 above, further in view of KRIVOKON et al. (US 20180039638 A1) (KRIVOKON).
Re claims 3 and 14:
	[Claims 3 and 14]  Ghatare in view of KANG and Vernon is silent on but KRIVOKON, which relates to processing an image-based search suggestion for a search query (¶ 2), teaches or at least suggests before the building a search query step, steps of: sending to the remote server a request for recommended flashcard pictures for the first word in a context of the first study sentence; receiving from the remote server a plurality of URLs identifying corresponding recommended images accessible on the network; displaying the plurality of recommended images and an advanced search option; and receiving through the input a selection of the advanced search option (at least ¶ 11; ¶ 118). As shown above, Ghatare in view of KANG and Vernon teaches of receiving from the remote server a plurality of URLs identifying corresponding images accessible on the network (Vernon: at least ¶¶ 111, 178, 184: the search results include an image URL and image size data for each search result that has an associated representative media item). Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the teachings of Ghatare in view of KANG and Vernon to allow building an image-based search query as claimed in order to provide a user multiple options to build the image-based search query.
Claims 4, 5, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ghatare in view of KANG and Vernon, as applied to claim 1 above, further in view of Jeong (US 20110318723 A1).
Re claims 4 and 15:
	[Claims 4 and 15]  Ghatare in view of KANG and Vernon is silent on initiating a flashcard review process; sending a flashcard review request to the server; receiving flashcard data from the server, the flashcard data comprising first flashcard data including the first study sentence, the study word, and a URL for the selected picture; generating a flashcard using the first flashcard data; at least part of the first study sentence being on one of a front and back side of the flashcard image and the user's selected picture for the study word in the first sentence being on one of the front and back side of the flashcard; displaying the front side of the flashcard; and displaying the back side of the flashcard in response to the user input indicating the flashcard should be flipped. Nonetheless, as shown above, Ghatare in view of KANG and Vernon teaches of a URL for the selected picture received from the remote server (Vernon: at least ¶¶ 111, 178, 184: the search results include an image URL and image size data for each search result that has an associated representative media item). Additionally, the concept and advantages of a flashcard review process that requires generating a flashcard using the first flashcard data; at least part of the first study material being on one of a front and back side of the flashcard image and the user's selected picture for the study word in the first study material being on one of the front and back side of the flashcard; displaying the front side of the flashcard; and displaying the back side of the flashcard in response to user input indicating the flashcard should be flipped were old and well known to one of ordinary skill in the art before the effective filing date of the invention, as evidenced by Jeong (at least ¶¶ 57-63; ¶¶ 70-73 and ¶¶ 88-89). Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the teachings of Ghatare in view of KANG and Vernon to allow initiating a flashcard review process as claimed in order to provide a user multiple options to build the image-based search query.
Re claims 5 and 16:
	[Claims 5 and 16] The method of claim 4 further comprising: wherein the flashcard data further comprises second flashcard data, the second flashcard data including the study word and a second study sentence containing the study word; the step of generating a flashcard comprising: generating the front side of the flashcard including the study word generating a first back side of the flashcard using first flashcard data; and generating a second back side of the flashcard using second flashcard data; the step of displaying the back side of the flashcard comprising displaying the first back of the flashcard and the second back side of the flashcard in an integrated display, appears to be no more than the process of repeating a plurality of steps for each item in a series of items. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the method of claim 4 as claimed because it is well settled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” See In re Harza, 274 F.2d 669, 671 (1960).
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Gray (US 20100216099 A1).
Re claim 7:
	[Claim 7]  Jeong teaches or at least suggests initiating a method for teaching a foreign language using a client computing device having a display and a user input (at least ¶ 8: a flash card application…employs a method that displays the front and back side of the flash cards to the users), the method executed by processing components of the computing device and comprising the steps of: accessing flashcard data defining a plurality of flashcards, each defined flashcard having associated front side content comprising a respective study word and rear side content related to the respective study word (at least ¶ 8: selects and assigns virtual flash cards to each session, and determines the order of the said virtual flash cards; (2) a session management feature that displays the front side of such virtual flash cards and prompts users to supply answers to the corresponding problem; ¶ 22: assigning virtual flash card decks to appropriate such study sessions and determining the order of such virtual flash cards, displaying the front side of such virtual flash cards to the user, and allowing the user to enter the answer for each virtual flash card); the plurality of flashcards including a set of related flashcards for a first study word, each flashcard in the set having front side content comprising the first study word, each flashcard in the set having respective rear side content (at least ¶ 60: if the front side of a virtual flash card displays a vocabulary word, the back side of such virtual flash card can display the corresponding meaning); displaying a front side of one of the flashcards in the set, displayed content including the first study word (at least ¶ 25: the front side of the virtual flash card is displayed); receiving user input indicating the displayed flashcard should be flipped (at least S312: Entered answer?; S314: Display back side). 
	Jeong appears to be silent on in response to the user input displaying a rear side comprising combined rear side content from at least two flashcards in the set. Nonetheless, the concept and advantages of combining content were old and well known to one of ordinary skill in the art before the effective filing date of the invention, as evidenced by Gray (at least ¶ 45: the vowel cards 12 and consonant cards 20 may be used in combination for language instruction by selecting one vowel card 12 and one consonant card 20. The selected cards can then be combined together). Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have incorporated the card content combination feature of Gray within the teachings of Jeong so that in response to the user input displaying a rear side comprising combined rear side content from at least two flashcards in the set in order to allow combining cards to achieve the desired language instruction.
Re claim 8:
	[Claim 8]  Since Jeong in view of Gray teaches of combining cards, wherein the combined rear side content comprises rear side content from all of the flashcards in the set amounts to an obvious variation to one of ordinary skill in the art before the effective filing date of the invention based on desired information to be displayed.
Re claim 9:
	[Claim 9]  Jeong in view of Gray appears to be silent on wherein the step of displaying a rear side comprises displaying combined rear side content as a vertical or horizontal linear arrangement of rear sides for each of the at least two flashcards in the set. Nonetheless, this feature amounts to an obvious variation to one of ordinary skill in the art before the effective filing date of the invention as this simply reflect a particular way of presenting known information.
Re claim 10:
	[Claim 10]  Jeong in view of Gray appears to be silent on wherein the rear side is displayed in a scrollable format on the display. Nonetheless, scrolling is a generic computer feature (scrolling up and down on any page with the scroll wheel of a mouse or using the vertical scroll bar on the right hand side of a document or webpage). Hence, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the teachings of Jeong in view of Gray wherein the rear side is displayed in a scrollable format on the display because a person of ordinary skill has good reason to pursue the known options within his or her grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Re claim 11:
	[Claim 11]  Jeong in view of Gray appears to be silent on wherein an apparent size of the displayed rear side is larger than an apparent size of the displayed front side. Nonetheless, size variation (zooming in and out) is a generic computer feature. Hence, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the teachings of Jeong in view of Gray wherein an apparent size of the displayed rear side is larger than an apparent size of the displayed front side because a person of ordinary skill has good reason to pursue the known options within his or her grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715